 

LDOC\|G`IU'l-l>WNl-\

;_a
O

11
12
13

14
15

16

17

18

 

Case 4:16-Cv-00571-.]GZ Document 122 Filed 11/07/18 Page 1 of 1

Richard Shupe, Pro Se
P.O.BOX 7071
Tucson, AZ 85725»7071

mmm9088@gmai|.com
UN|TED STATES D|STR|CT COURT
PIMA COUNTY ARIZONA

Richard/|V|aria Shupe
Plaintiffs

 

 

/
_.L.FILED

 

LODG ED
COPY

 

RECEIVED

 

 

 

NOV 7 2018

 

 

BV

°L%i§#i§$i§:z§§g§sm
DEPUTV

 

case No. 4:J&cv-00571-Tuc-JGZ

v. PLA|NT|FFS NOT|CE OF APPEAL

Capita| One Bank USA, NA
Defendant

 

Comes now the P|aintiffs in the above entitled action and herein gives

notice of appeal to the United States Court of Appea|s for the 9"‘ District.

167

20
21
22

24
25
26
27
28
29
30
31
32
33

 

Richard Shupe

|\/|a ria Shupe
0 : Burgeson, 3636 N Centra| ste 700

  

` al copy of the foregoing mai /
' ,Az 85012 this 6th Nov. 2018

  

 

Richard Shupe

Respective|y submitted th` th ay of Nov. 2018 `
\ // 7501/cy g c;//LQ_|

 

 

